 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDder, Louisiana, constitute separate units appropriate for the purposesof collective bargaining within the meaning of the Act :All truck drivers including truck owners, and shooters includingtruck driver helpers," but excluding bulldozer operators s and allother supervisors as defined in the Act.5.The record indicates that employment among the Employers'employees is relatively stable.We therefore find no merit to thecontention that a substitute payroll period be used to determine eligi-bility to vote in elections hereinafter directed.Accordingly, we shalluse the Board's usual payroll eligibility period.[Text of Direction of Elections omitted from publication in thisvolume.]8 Reference is made in therecord to "truck driverhelper."It is not clear,however,whether sucha classification independently exists orwhether theterminology used issynonomouswith the employeeclassification"shooter."Accordingly,both classificationsare included in the unit.°It is abundantly clear fromthe recordthat the bulldozer operators are supervisorswithin the meaning ofthe Act.FLORIDA JAFRA STEEL CO., MIAMI JAFRA CORPORATION, AND JAFRAINCORPORATEDandSHOPMEN'S LOCALNo. 698, INTERNATIONALAsso-CIATION OF BRIDGE, STRUCTURAL&ORNAMENTAL IRON WORKERS,AFL,PETITIONER.Case No.10-IBC-1057.May 10, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Clarence D. Musser, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The three corporations involved in this proceeding are eachengaged in a different phase of the steel business.Florida Jafra SteelCo., herein called Florida, manufactures structural steel; Miami JafraCorporation, herein called Miami, manufactures steel bars and joists;and Jafra Incorporated, herein called Jafra, sells the products of bothFlorida and Miami. Jafra also sells and erects steel fence manu-factured by other companies.Miami and Jafra each rent space in a so-called "compound" inMiami, Florida.Florida also rents space in the compound, althoughat the time of the hearing it was engaged in moving its operations toa newly acquired plant in Ojus, Florida, 12 miles from the city ofMiami.The officers of all three corporations are the same four indi-viduals.Each corporation employs a separate plant manager and a94 NLRB No. 70. FLORIDA JAFRA STEEL CO.,387foreman,and each hasits own productionemployees.'There is noregular interchange of production employees among the three firms.The record indicates, however, that there is but one office, the expensesof which are apportioned among the three corporations. Separatepayrolls are maintained but all payroll matters are under the ultimatesupervision of A. F. Beyerle, who is treasurer of all three corporations.Employees of the three corporations are paid comparable wagesfor the same work.They all use the same time clock.One mechanicor maintenance man works on all machinery of any of the corporationsthat may require it.Jafra's trucks do hauling for all three corpora-tions and other local steel companies as well.In view of the foregoing, we find, contrary to the contention of thethree corporations, that Florida, Miami, and Jafra are so interde-pendent as to constitute a single Employer within themeaning ofSection 2(2) of the Act.During the past year, the Employer 2 made purchases of materialsand supplies valued in excess of $342,000.Of this amount, $231,000represented purchases made directly from sources outside the State ofFlorida, and $111,000 represented purchases from local suppliers ofmaterials which originated outside the State.During the same period,the Employer received commissions aggregating $25,820 from Vir-ginia Steel Company, Birmingham, Alabama, for sales made locallyof material shipped into the State.The commissions received wereapproximately 10 percent of the value of the sales.Substantially allother sales by the Employer were also made locally.The Employer's inflow of materials and services rendered to com-panies engaged in commerce meet the aggregate of ratio test forassertingjurisdictionenunciatedin theRutledge Paper Productscase.8Thus, the $231,000 of direct inflow is approximately 46 percentof the minimum direct inflow requirement of $500,000; the $111,000indirect inflow is about 11 percent of the $1,000,000 minimum indirectinflow requirement; and the $25,820 commissionsreceived for intra-state services rendered to a 'company which annually ships more than$25,000 of its product outside the State of manufacture, is more than50 percent of, the $50,000 minimum requirement for local servicesrendered to companies over which the Board will assert jurisdiction.The total- of these servicesis in excessof "100 percent."Accordingly, we find not only that the Employer is engaged incommerce within the meaning of the Act, but also that it will effectuatethe policies of the Act to assert jurisdiction over it.IFlorida and Miami employ welders and laborers;Jafra employs truck drivers and aconstruction crew.2 As the threecorporations are a single Employer within the meaning ofthe Act, theBoard has consideredthe totalityof their operations in deciding to assert jurisdictionin this case3TheRutledge Paper Products,Inc.,91 NLRB 625. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organization involved claims to represent certainemployees of the Employer.3.A. question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a single unit of production andmaintenance employees in the Florida, Miami, and Jafra plants. Thethree companies agree with the composition of the unit, but contendthat there should be separate units covering employees of each com-pany.In view of our finding that the three companies constitute asingleEmployer within the meaning of the Act, we find that thesingle unit as sought by the Petitioner is appropriate.We find that the following employees of the Employer at its plantsin Miami, Florida, and Ojus, Florida, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act:All production and maintenance employees including shipping andreceiving employees, but excluding office clerical, technical, and pro-fessional employees, watchmen, guards, and supervisors as defined inthe Act.[Text of Direction of Election omitted, from publication in thisvolume.]MEMBER STYLES took no part in the consideration of the above Deci-sion and Direction of Election.INTERNATIONALLONGSHOREMEN'S ANDWAREHOUSEMEN'SUNION,C. I. 0.; LOCAL 13, INTERNATIONAL LONGSHOREMEN'S AND WARE-HOUSEMENS UNION; LOCAL 48, INTERNATIONALLONGSHOREMEN'SAND WAREHOUSEMEN'S UNION ; AND SAILORS' UNION OF THE PACIFIC,AFLandPACIFIC MARITIME ASSOCIATIONINTERNATIONALLONGSHOREMEN'SANDWAREHOUSEMEN'SUNION,C. I. 0.; LOCAL 13, INTERNATIONAL LONGSHOREMEN'S AND' WARE-HOUSEMENSUNION ; AND LOCAL 48, INTERNATIONAL LONGSHORE-MEN^S ANDWAREHOUSEMEN'S UNIONand W.R. CHAMBERLIN ANDCOMPANY.Cases Nos. 20-CD-17 and 20-CD-18 (formerly 21-CD-26).May 11,1951Decision and Determination of DisputeSTATEMENT OF THE CASEThisproceeding arises underSection 10 (k) of the Act.On No-vember 8, 1950, W. R. Chamberlin and Company, herein called the94 NLRB No. 67.